Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of July 28, 2016 (the “Amendment Effective Date”), is
made by and among CITIBANK, N.A., having an address at 388 Greenwich Street,
19th Floor, New York, New York 10013 (together with its successors and/or
assigns, “Buyer”), PARLEX 2 FINANCE, LLC, a Delaware limited liability company,
having an address c/o Blackstone Mortgage Trust, Inc., 345 Park Avenue, New
York, New York 10154 (“Original Seller”), PARLEX 2A FINCO, LLC, a Delaware
limited liability company, having an address c/o Blackstone Mortgage Trust,
Inc., 345 Park Avenue, New York, New York 10154 (“Joined Seller”; together with
Original Seller, collectively, “Seller”) and, for the purpose of acknowledging
and agreeing to the provision set forth in Section 3 hereof, BLACKSTONE MORTGAGE
TRUST, INC., a Maryland corporation, having an address at 345 Park Avenue, New
York, New York 10154 (“Guarantor”).

W I T N E S S E T H: 

WHEREAS, Seller and Buyer have entered into that certain Amended and Restated
Master Repurchase Agreement dated as of July 28, 2014 (as the same may be
further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement; and

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Amendment
Effective Date, and Guarantor acknowledges and agrees as to the provision set
forth in Section 3 as of the Amendment Effective Date:

1. Amendment to Repurchase Agreement. The following definition in Section 2 of
the Repurchase Agreement is hereby deleted in its entirety and the following
corresponding definition is substituted therefor in its proper alphabetical
order:

“Facility Availability Period” shall mean the period commencing on June 12, 2013
and ending on July 28, 2019 (or if such day is not a Business Day, the next
succeeding Business Day). Notwithstanding anything herein to the contrary, at
any time during the Facility Availability Period, Seller may request an
extension of the Facility Availability Period which extension shall be in
Buyer’s sole discretion and subject to the terms and conditions determined by
Buyer in its sole discretion.



--------------------------------------------------------------------------------

2. Omnibus Amendment to Transaction Documents. Any references to the Repurchase
Agreement in the Transaction Documents shall hereinafter refer to the Repurchase
Agreement as modified by this Amendment.

3. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

4. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

5. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

6. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

7. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

8. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures

9. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

 

2



--------------------------------------------------------------------------------

[No Further Text on this Page; Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Amendment Effective Date.

 

SELLER: PARLEX 2 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

GUARANTOR: BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

:



--------------------------------------------------------------------------------

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

BUYER: CITIBANK, N.A.

By:

 

/s/ Richard B. Schlenger

Name:

 

Richard B. Schlenger

Title:

 

Authorized Signatory